DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because figures 10 and 11 are fuzzy and unreadable, and thus do not contribute to a reader’s understanding of the prior art..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both window frame and exhaust flow inlet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: exhaust flow inlet 102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: discussion of prior art uses the same terms as the instant invention (i.e. window frame), and assigns different reference numerals. Examiner suggests modifying wording to not include identical terms for different structures.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lighting section” in claims 1, 2, 4, and 7. For the purpose of examination, “lighting section” will be interpreted as “optically transparent material” (see ¶ 28). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
low thermal radiation layer” in claim 2 is a relative term which renders the claim indefinite. The term “low thermal radiation layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “low thermal radiation layer” will be interpreted as “thermal reflection layer” per ¶ 19.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “one side part of one pair of side parts” and “another side part of the one pair of the side parts” and “one side part of another pair of side parts” and “another side part of the another side pair of the side parts”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinkel (DE-102014200495).
Regarding claim 1, Dinkel discloses:
A heat exchange ventilator (abstract), comprising: 
a window frame (4, fig. 1): 
a lighting section provided inside the window frame (pane 10, fig; 1); and 
a heat exchange element superimposed on the lighting section (¶ 40, spaces between plates are air conduits, and form a heat exchanger 3), wherein the window frame includes: 
an exhaust flow inlet (51, fig. 1) provided on an indoor side of the window frame and configured to take in indoor air (¶ 41); 
an exhaust flow outlet (52, fig. 1) provided on an outdoor side of the window frame and configured to blow out the indoor air (¶ 41); 
an air supply flow inlet (62, fig. 1) provided on the outdoor side and configured to take in outdoor air (¶ 42); 
an air supply flow outlet (61, fig. 1) provided on the indoor side and configured to blow out the outdoor air (¶ 44); 
an exhaust blower (7, fig. 1) configured to send the indoor air from the exhaust flow inlet to the exhaust flow outlet (¶ 42; and 
an air supply blower (70, fig. 1) configured to send the outdoor air from the air supply flow inlet to the air supply flow outlet (¶ 41), 
wherein the heat exchange element includes a plurality of heat transfer plates defining a plurality of air passages, each heat transfer plate separating two air passages among the plurality of air passages (¶ 39), 
the plurality of heat exchange plates are optically transparent (¶ 9) and configured to exchange sensible heat or total heat (¶ 12), 

the one or more air supply passages and the one or more exhaust passages are alternatively arranged one by one (fig. 1, exhaust and supply passages are alternating).
Regarding claim 3, Dinkel discloses the one or more exhaust passages (23, 25, 27, fig. 1) include an indoor-side air passage which is the closest to a room among the plurality of air passages (fig. 1, passage 23 is the closest to the room of the heat exchanger passages), and the one or more air supply passages (24, 26, 28, fig. 1) include an outdoor-side air passage which is the farthest to the room among the plurality of air passages (fig. 1, supply passage 28 is the farthest from the room).
Regarding claim 4, Dinkel discloses the heat exchange element is in contact with the lighting section (pane 10, fig. 1) via a hollow thermal insulating layer (29, fig. 1, see ¶ 45). 
Regarding claim 5, Dinkel discloses an air flow direction of the one or more exhaust passages (23, 25, 27, fig. 1) oppose an air flow direction of the one or more air supply passages (24, 26, 28, fig. 1, exhaust and supply passages travel in opposing directions).
Regarding claim 7, Dinkel discloses:
A heat exchange ventilator (abstract), comprising: 
a window frame (4, fig. 1): 
a lighting section provided inside the window frame(pane 10, fig; 1); and 
a heat exchange element superimposed on the lighting section (¶ 40, spaces between plates are air conduits, and form a heat exchanger 3), 
wherein the window frame includes: 
an exhaust flow inlet (51, fig. 1) provided on an indoor side of the window frame and configured to take in indoor air (¶ 41); 
an exhaust flow outlet (52, fig. 1) provided on an outdoor side of the window frame and configured to blow out the indoor air (¶ 41); 
an air supply flow inlet (62, fig. 1) provided on the outdoor side and configured to take in outdoor air (¶ 42); 
an air supply flow outlet (61, fig. 1) provided on the indoor side and configured to blow out the outdoor air (¶ 44); 
an exhaust blower (7, fig. 1) configured to send the indoor air from the exhaust flow inlet to the exhaust flow outlet (¶ 42; and 
an air supply blower (70, fig. 1) configured to send the outdoor air from the air supply flow inlet to the air supply flow outlet (¶ 41), 
wherein the heat exchange element includes: 

an exhaust passage (23, 25, 27, fig. 1) communicated between the exhaust flow inlet (51, fig. 1) and the exhaust flow outlet (52, fig. 1), and provided on an indoor side of the heat exchange element (exhaust passage 23 is on an indoor side of the heat exchanger); and 
a heat transfer plate provided between the air supply passage and the exhaust passage (panes 10 – 19, fig; 1), and separating the air supply passage and the exhaust passage (¶ 40, spaces between plates are air conduits), the heat transfer plate being optically transparent (¶ 9) and configured to exchange sensible heat or total heat (¶ 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dinkel (DE-102014200495), as applied to claim 1 above, and further in view of Raninen (US 4,641,466).
Regarding claim 2, Dinkel discloses the heat exchange element (3, fig. 1) is disposed in an indoor side of the lighting section (10, fig. 1, lighting section is on the outdoor side of the heat exchanger).
	Dinkel fails to disclose includes, on a side facing the lighting section, a low thermal radiation layer configured to interrupt heat radiation from inside a room. However, Raninen 
	Therefore, in view of Raninen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchange ventilator window of Dinkel with a low thermal radiation layer configured to interrupt heat radiation from inside a room. Such would provide the benefit of reduced operating cost (see Raninen ¶ 12).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dinkel (DE-102014200495), as applied to claim 1 above, in view of Hirt (DE-3347028) and further in view of Boulanger (FR-2896855).
Regarding claim 6, Dinkel discloses the exhaust flow inlet (51, fig. 1) is provided in one side part of one pair of side parts of the window frame (4, fig. 1, the one side part is the top of the frame), and the exhaust flow outlet (52, fig. 1) is provided in another side part of the one pair of the side parts of the window frame (4, fig. 1, the one side part is the bottom of the frame), and wherein an air flow direction of the one or more exhaust passages are orthogonal to an air flow 
Dinkel fails to disclose the air supply flow inlet is provided in one side part of another pair of side parts of the window frame, and the air supply flow outlet is provided in another side part of the another pair of the side parts of the window frame. 
However, Hirt teaches:
An exhaust flow inlet 3 on the top (fig. 1)
An exhaust flow outlet 7 on the right side (fig. 1)
An air supply flow inlet 6 on the bottom (fig. 1)
An air supply flow outlet 4 on the right side (fig. 1)
And Boulanger teaches:
An exhaust flow inlet 14 on the left side (fig. 1)
An exhaust flow outlet 11 on the top (fig. 1)
 An air supply flow inlet 12 on the top (fig. 1)
An air supply flow outlet 16 on the right side (fig. 1)
Therefore, in view of Hirt’s and Boulanger’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the ventilator window of Dinkel with the air supply flow inlet is provided in one side part of another pair of side parts of the window frame, and the air supply flow outlet is provided in another side part of the another pair of the side parts of the window frame, as taught by Hirt and Boulanger, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). In this case, Hirt and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            

/ERIC S RUPPERT/            Primary Examiner, Art Unit 3763